Orders of disposition of the Family Court, New York County (Denbitz, J.), entered on February 10, 1981 and April 1, 1981, respectively, unanimously affirmed. Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Concur — Kupferman, J. P., Sandler, Carro, Lupiano and Milonas, JJ.